IN   THE    COURT     OF CRIMINAL APPEALS                OF   TEXAS
                                           AUSTIN TEXAS
                                                                                     RECEIVED IN
                           APPLICATION NO· =-------------------·----.C.OURT OF CRIIVIII\!Al APPEALS

---------------------------------------------------------------Atltli~-2rn5------


                                        WRIT    MANDAMUS SOUGHT
                                                                                   Abe\ Acosta, Clerk

                            338th      JUDICIAL· DISTRICT           COURT ·OF

                                       HARRIS        COUNTY,     TEXAS

                                TRIAL COURT NUMBER:              1150417-B

                                 WRIT OF HABEAS CORPUS NO.:               WR-81,154-03

----------------------------------------------------------------~---------------




                                    WR I T           MA N D A MU S

To The Justice of Said Court:


   I, JOSE CASTillLLO LEDEZMA , Movant pro se seeks to entreat this court to review

his writ of mandamus and submit to the mandates of the Texas Constitution and as

to the Constitution of the UNITED STATES.

   Ministerial function as to which there is no occasion to use judgment                        o~   to

use discretion.      BLACK~'JSb:bA:W   DICTIONARY,      ~th.   edition.

   This court has jurisdiction pursuant to the TEX.GOV'T.CODE ANN.sec.·:22.221(b)

(Vernons) vest wmthin this court the power to issue all writs of mandamus against

a state judge.

   "A•~"wi?tt   of mandamus will not lie to correct a merely erroneous or voidable ·;

order of the trial court, but            w~ll   iie to correct one which the trial           j~dge   had

no power to render. Urbish vs. 127th Judicial Dist. Court, 708 S.W.2d. 429, 431

(Tex.1986), citing State          vs.     Ferguson, 133 Tex. 60, 63, 125 S.W.2d. 272, 274 (
1939).



                                                01     of   03
                                ENTITLEMENT TO MANDAMUS RELIEF

STATE OF TEXAS REQUIREMENTS:

      Per Ex parte Aviles, 78 S.W.3d. 677, (Tex.App.-Austin 2002) at, Pg. 685.,[11-

13]        To establish entitlement to mandamus relief, must demonstrate that -

(1) the act sought to be compelled is purely ministerial;                      and

(2) that there is no adequate remedy at law. Stotts                   vs.     Wisser, 894 S.W.2d. 366

, 367 (Tex.Crim.App. 1995). Although the STATE argues otherwise, entry of a judgm-

~jr':is   a ministerfual act. George, 913 S.W.2d. 523, fa.u, 526).

FEDERAL REQUIREMENTS:

      "Before mandamus may be issued, three elements must co-exist; -

(1) clear right in plaintiff to relief            sou~ht;

(2) clear    d~ty    on part of defendant to do act in question;                and

(3) no other adequate remedy available                   "   Carter     vs.     Seamans, 411 F.2d
767, 11 ~!¥rt.den 1 d.,   90 S. Ct. 953, 39 U.S. 941, 25 L.Ed.2d. 121; Randall Dvr-:Wolcott

 M.D., P.A.,        vs.    8P.belinus, 365 F.3d 757 (C.A. 5 (TX) 2011).


                                              PARTIES

JOSE CASTILLO LEDEZMA, Plaintiff/Movant/Applicant/Relator pro se

338th JUDICIAL DISTRICT COURT, HARRIS COUNTY, TEXAS (STATE OF TEXAS), Defendant/

                               Respondant,( ...


                                            ACT SOUGHT

      The act sought is mandated by the State and Federal Constitutions and the Texas

Code of Criminal Procedures, art. 1.08 therefore it is mandatory to act upon the

writ of right within the capacity of ministerial duty within Trial Court Number:

1150417-B      and within Writ of habeas corpus number; WR-81,154-03. DO NOT SUSPEND

THE WRIT OF RIGHT. Review it and correct the errors therein are be held liable on

failure to 'act' under the mandate as prescribed by constitutional law.




                                             02   of    03
1. CLEAR RIGHT:   Writ of right (habeas corpus) is a clear right.

2. CLEAR DUTY/MINISTERIAL: Obeying the MANDATES of the State and Federal Con.:;t:~

                             Constitution is a 'Duty Imposed'.

3. NO OTHER REMEDY AT LAW:   When the Writ of Right has been 'SUSPENDED'; by the

                             very authority that is to enforce the writ of right

                             then there is no other remedy for relief upon the

                             grounds within the writ itself. Mandamus should be

                             issued. And writ of habeas corpus.reviewed.


Dated this the 17 day of August , 2015


Sincerely:
                                               JO    f!ASTILLO LEDEZMA, pro se
                                               JOHN .M. WYNNE UNIT/TDCJ#:
                                               810                 F.M.
                                               HUNTSVILLE,         TX.



                       UNSWORN DECLARATION OF INMATE OATH

   I, JOSE CASTILLO LEDEZMA , pro se, TDCJ#: 01475537 , is incarcerated in the
TEXAS DEPARTMENT OF CRIMINAL JUSTICE - CORRECTIONAL INSTITUTIONAL DIVISION, at
the JOHN M. WYNNE UNIT, Located within Walker County, Texas and does DECLARE,
CERTIFY, VERIFY and/or STATE) under penalty of perjury that the above is true '"
and correct. Tex.Civ.Prac. & Rem. Code § 132.


Dated this the 17 day of August , 2015


Sincerely:



                              CERTIFICATE OF SERVICE

   I, DO SWEAR, DECLARE AND VERIFY, CERTIFY THAT A TRUE AND CORRECT COPY OF THE

SAME WAS MAIL ON OR ABOUT THE      DAY OF                        20




                                    03   of   03
      ,..
·I-



                              IN     THE   COURT    OF irCRIMINAL        APPEALS
                                              AUSTIN     TEXAS


            Ex parte

            LEDEZMA, JOSE CASTILLO                           Trial Court No.;      1150417-B
                                                             Writ No.:    WR-81,154-03


                 MOVANTS WRITTEN OBJECTION TO THE SUSPEN$ION QF THE WRIT HABEAS CORPUS

            To Whom These Presents Shall Come; Greetings; Take Notice, THAT:

               It is paramount that the judicial branch of the STATE OF TEXAS submit and obey

            the mandates of the DECLARATION OF INDEPENDENCE of July 4, 1776; CONSTillTUTION OF

            THE UNITED STATES, (1787);Jas amended (1791) by the BILL OF RIGHTS- FIRST, SECOND

            , THIRD, FOURTH, FIFTH, SIXTH, SEVENTH, EIGHTH, NINETH, and TENTH Articles of

            Amendments..

               Pursuant to the STATE OF TEXAS, CODE OF CRIMINAL PROCEDURES article 1.08 that

            appertains to the 'Habeas Corpus' clearly mandates that, •:'J!]he writ of habeas corpus

            shall not be suspended.

               The 338th JUD:J;GIAL DISTRICT COURT OF HARRIS COUNTY, TEXAS. in       mHE   ABOVE TITLED

            Trial Court Number did cause to 'SUSPEND' the writ of habeas corpus filed therein

            with the [pre]sumption that it has the authority to 'SUSPEND' the writ of right of

            Article I., §12, TEXAS CONSTITUTON and Article I.. §9, cl.2, D:ONSTIDTUTitiJN[:;QF THE

            UNITED STATES if it does not meet article 11.07,      §4.(;a1~(c)   and this Court of the

            Criminal appeals, AUstin Texas has agreed. Thus accepting liability for the actual

            'SUSPENSION' of the 'guaranteed enforcement of the mandate' that the           Judicia~   branch

            of the STATE OF TEXAS government is to submit its authority to and obey.

               By the factual 'SUSPENSION OF' THE WRIT OF HABEAS CORPUS' in this matter it hA-s

            caused to bring A.bout a. remedy that can not be used for it has been bar by the

            [prelsmnption that the STATE OF TEXAS Judicial Branch of the government has the

            authority to 'SUSPEND'.


                                                   01   of   02
...
                                              CONCLUSION

         IT IS THEREFORE, set forth according to the Writ of Mandamus being that there is

      no remedy available hereby demands that duty is performed and files this attached

      Mandamus seeking mandated dut;r hy and throtirgn the State and Fec'leral Constl tution.

      Dated this tbe 17 day of August , 2015

      Sincerely:
                                                                               LEDEZMA,      ant pro se
                                                               JOHN M. WYNNE   1JNJT/TDCJ.   01475537
                                                               810              F.M.               2821
                                                               HUNTSVILLE ..    TX.               77349


                                  UNSWORN DECLARATION OF INMATE OATH


         I, JOSE CASTII.LO LEDEZMA , Movant pro se, TDCJ#: 01475537 , is incarcerated in

      the TEXAS DEI\PRTMENT OF' CRIMINAL ,TIJ8TICE - CORRECTIONAL INSTITUTIONAl· DIVISTON., at

      the JOHN M. WYNNE UNIT, located within Walker County, Texas and doesnDECLARE,

      CERTIFY, VERIFY and/or STATE) under penalty of perjury that the above is true and

      correct. TEX.CIV.PRAC. & REM.CODE § 132 .

      Dated   th~.s   the 17 day of August   2015


                                                                                                pro se



                                       CERTIFICATE        OF        SERVICE

         I, DO SWEAR. DECLARE AND VERIFY, CERTIFY THAT A TRUE AND CORRECT'.!.'COPY OF THE

      SAME WAS MAIL ON OR ABOUT THE          DAY OF                                ' 20




                                              02     of        02